Case 3:16-cv-00673-BJD-JRK Document 172 Filed 12/20/18 Page 1 of 2 PageID 7078



                      UNITED STATES DISTRICT COURT
            MIDDLE DISTRICT OF FLORIDA - JACKSONVILLE DIVISION

   THOMAS COOK and EMANUEL BERMUDEZ,                       Civil Action No. 3:16-cv-673-BJD-JRK
   individually and on behalf of all others similarly
   situated,                                               Judge: Hon. Brian J. Davis
                                 Plaintiff,
           vs.                                             Magistrate Judge: Hon. James R. Klindt

   PALMER, REIFLER & ASSOCIATES, and WAL-
   MART STORES, INC.,
                        Defendants.

           NOTICE OF FILING CORRECTED APPENDIX 2 TO MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT




   Dated: December 20, 2018                         Respectfully submitted,


   s/ Keith J. Keogh
   Keith J. Keogh (FBN 126335)                      William Peerce Howard (FBN 0103330)
   Amy L. Wells, pro hac vice                       Amanda J. Allen (FBN 0098226)
   KEOGH LAW, LTD                                   The Consumer Protection Firm
   55 West Monroe Street, Suite 3390                210-A South MacDill Ave.
   Chicago, Illinois 60603                          Tampa, Florida 33609
   312-726-1092                                     (813) 500-1500
   312-726-1093 (fax)                               Billy@TheConsumerProtectionFirm.com
   Keith@KeoghLaw.com                               Amanda@TheConsumerProtectionFirm.com
   AWells@KeoghLaw.com



                              Attorneys for Plaintiff and the Proposed Classes


   61011                                      -1-
Case 3:16-cv-00673-BJD-JRK Document 172 Filed 12/20/18 Page 2 of 2 PageID 7079



                                 CERTIFICATE OF SERVICE

           I hereby certify that on December 20, 2018 I electronically filed the foregoing
   with the Clerk of the Court using the CM/ECF system, who will send a notice of
   electronic filing to all counsel of record.



                                                s/ Keith J. Keogh
                                                Keith J. Keogh (FBN 126335)
                                                KEOGH LAW, LTD




   61011                                       -2-
